DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 04/30/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there are duplicate/double entries for citation numbers 15 and 17.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 are allowable because the following closest prior art references fail to teach or reasonably suggest the combination of limitations recited in the independent 
Adibi (US 2021/0125233) discloses a data management platform (DMP) configured to receive segments for customers, create an audience of customers using the segments, and activate against at least some of the segments; and an intelligent database configured to store the segments; 
Pappu (US 2017/0147575) discloses mapping a query embedding to corresponding buckets in an index and determines which of the corresponding buckets are nearest neighbors to the query embedding using a similarity measure; 
Shila (US 2020/0349245) discloses generating a biometric user signature of a user from a machine learning model; perform one or more privacy preserving hashing functions to the biometric user signature to generate a hashed biometric user signature;
Walker (US 2019/0325531) discloses performing location-based candidate generation in matching systems; the system obtains a set of vectors representing attributes of a set of entities; for each vector in the set of vectors, the system generates a set of signatures from the vector; the system then uses the set of signatures to identify a subset of the vectors with a matching signature; the system outputs the subset of the vectors for use in selecting candidates for matching to an additional entity;
He (CN 104933156 A) discloses a shared neighbor clustering-based collaborative filtering method; and 
Xu (CN 110502704 A) discloses a group recommendation method and system based on attention mechanism, using the user data information of the improved density peak clustering of found potential users group. the user with high similarity are classified as a group, the members in the group using the attention mechanism network.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166